WiNsnow, C. J.
Action to recover an alleged overpayment of salary. Tbe facts are simple. Tbe defendant was-appointed comity superintendent of schools for Sheboygan comity for tbe two-year term beginning on the first Monday of January, 1903', the county board having previously fixed: tbe salary at $1,000 per annum. In November, 1904, the-county board fixed tbe salary at $1,200 per annum. The-defendant held office two years and six months; i. e. until July, 1905. He was paid $600 for tbe last six months. Was be entitled to that sum, or should be have been paidi $500 only? Tbe circuit court decided that be was entitled to $600, and tbe county appeals.
We think it clear that tbe trial court erred. Tbe superintendent of schools, even though bis jurisdiction be confined, to a district and does not cover tbe whole county, is a county officer, and bis term of office, like that of other county officers, continues for two years and until bis successor is qualified. Sec. 698, Stats. (1898). Tbe salary of no county officer can be increased or diminished during bis-term of office. Sec. 694, Stats. (1898). Tbe defendant held office until July, 1905, because tbe legislature, by cb. 307" of tbe Laws of 1903, changed the time of electing county superintendents from tbe fall to tbe spring, and provided that tbe first superintendent elected under tbe new law should’ be elected in April, 1905, and take bis office tbe first Monday in July following. This law also provided that the superintendent elected in 1902 should continue in office until the last-named date, but this latter clause gave tbe defendant no new term. It was entirely superfluous and accomplished nothing. Under bis original appointment bis term ran until bis successor was qualified. Tbe increase of salary voted by-tbe county board in November, 1904, bad no application to» *126the last six months of bis bolding because that six months was a part of his original term of office and there could be no increase during his term. Ch. 307 of the Laws of 1903 neither expressly nor impliedly repeals the provisions of see. 694 preventing the change of salary during the term.
These considerations render it unnecessary to consider the ■question whether under the provisions of sec. 9 of art. XIII ■of the constitution the legislature had the power to extend the term of defendant’s office. O’Connor v. Fond du Lac, 109 Wis. 253, 85 N. W. 327.
By the Court. — Judgment reversed, and action remanded with directions to render judgment for the plaintiff according to the prayer of the complaint.